Citation Nr: 0306772	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  99-15 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

(The issue of entitlement to dependency and indemnity 
compensation (DIC) benefits under 38 U.S.C.A. § 1318 will be 
the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from June 1948 to 
September 1951.  He died on July [redacted], 1996, and the appellant 
is his widow.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 RO rating decision, which, in 
part, denied service connection for the cause of the 
veteran's death. 

The appellant's claim for dependency and indemnity 
compensation (DIC) benefits would include a claim for such 
benefits under 38 U.S.C.A. § 1318 (West 2002).  The Board has 
imposed a temporary stay on the adjudication of these claims 
in accordance with the directions of the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in its 
decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, Nos. 00-7095, -7096, -
7098 (Fed. Cir. Aug. 16, 2001).  In that decision, the 
Federal Circuit directed VA to conduct expedited rulemaking 
which will either explain why certain regulations-38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106-are inconsistent on the 
"hypothetical entitlement" issue or revise the regulations 
so that they are consistent.  The temporary stay on the 
adjudication of certain 38 U.S.C.A. § 1318 claims, including 
the DIC claim in this case, will remain in effect pending the 
completion of the directed rulemaking.  


FINDINGS OF FACT

1.  The veteran served in Korea during the Korean conflict, 
and received a Presidential Unit Citation and a Korea Service 
Ribbon.

2.  The veteran died on July [redacted], 1996, and the cause of death 
as reported on the certificate of death was cardiorespiratory 
arrest due to probable acute myocardial infarction.  

3.  At the time of his death, the veteran was service 
connected for healed fracture of the right mandible, 
evaluated as noncompensable disabling and post-traumatic 
stress disorder (PTSD) with major depression, evaluated as 
100 percent disabling.  

4.  The veteran's fatal probable acute myocardial infarction 
occurred many years subsequent to his separation from 
service, and has not been shown to have been related to such 
service (including to any exposure to cold during combat), 
nor is it shown to have been a residual of his service-
connected right mandible and psychiatric disabilities.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death. 38 U.S.C.A. §§ 1110, 1131, 1154, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 
3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for the cause of the veteran's death

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A veteran may also be granted service connection for 
cardiovascular disease, including hypertension, although not 
otherwise established as incurred in service, if the 
condition was manifested to a 10 percent degree within one 
year following service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1) 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2002).  In 
addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The criteria pertaining to service connection for the cause 
of death provide as follows: 

(a) General. The death of a veteran will 
be considered as having been due to a 
service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports.  
 
(b)  Principal cause of death.  The 
service-connected disability will be 
considered as the principal [primary] 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto. 

(c)  Contributory cause of death.  (1)  
Contributory cause of death is inherently 
one not related to the principal cause.  
In determining whether the service- 
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.  

(2)  Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service- 
connected disease or injuries of any 
evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or 
static nature involving muscular or 
skeletal functions and not materially 
affecting other vital body functions.  

(3)  Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating effects 
and general impairment of health to an 
extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  Where the 
service-connected condition affects vital 
organs as distinguished from muscular or 
skeletal functions and is evaluated as 
100 percent disabling, debilitation may 
be assumed.  

(4)  There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2002). 

In this case, the veteran died on July [redacted], 1996, and the 
cause of death as reported on the certificate of death was 
cardiorespiratory arrest due to probable acute myocardial 
infarction.  At the time of his death, the veteran was 
service connected for the following disabilities: healed 
fracture of the right mandible, evaluated as noncompensably 
disabling, and PTSD with depression, evaluated as 100 percent 
disabling.  The question that must be answered, therefore, is 
whether the cause of his death - that is, probable acute 
myocardial infarction - should be service connected on a 
direct, presumptive, or secondary basis.  

The appellant (in an October 1997 written statement and a 
July 1999 Form 9) has argued that the veteran's death was due 
to his exposure to extreme cold weather while on active duty 
in Korea.  Specifically, she alleged that he had suffered 
frostbite of the ears, hands, and feet after being exposed to 
temperatures as low as minus 30 degrees Fahrenheit while in 
combat near the Manchurian mountains.  

Federal statute, in pertinent part, provides as follows:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran. Service connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full. 

38 U.S.C.A. § 1154(b) (West 2002).

A regulation implementing this statute provides: 

Combat.  Satisfactory lay or other 
evidence that an injury or disease was 
incurred or aggravated in combat will be 
accepted as sufficient proof of service 
connection if the evidence is consistent 
with the circumstances, conditions or 
hardships of such service even though 
there is no official record of such 
incurrence or aggravation.

38 C.F.R. § 3.304(d) (2002).

The Federal Circuit has held that there are three sequential 
determinations that must be made when a combat veteran seeks 
to show service incurrence using section 1154(b).  Collette 
v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996).  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent with 
the circumstances, conditions, or hardships of such service" 
(even though there is no official record of such incurrence 
or aggravation in service).  If the veteran satisfies 
inquiries (1) and (2), then the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service 
connection" unless the Secretary rebuts service connection by 
"clear and convincing evidence to the contrary."  Id.


Was the veteran in combat?  He had active duty from June 1948 
to September 1951, and service records reflect that he 
participated, in part, in the Wonsan-Hungnam-Chosin Campaign 
in Northern Korea from October 6, 1950 to December 11, 1960, 
and in action against enemy forces in South and Central Korea 
from December 14, 1950 to April 21, 1951.  In December 1990 
written statement, the veteran himself reported that he had 
been in the battle of the Chosen Reservoir and suffered 
frostbite from winter wind and snow, and he made similar 
statements during VA examinations in August 1993.  His 
service medical records do not reflect any complaints of or 
treatment for frostbite or other cold injury.  While he did 
not receive a combat unit citation or a Purple Heart medal, 
he did receive a Presidential Unit Citation with one star as 
well as the Korean Service Ribbon with two stars.  

Based on this overall evidence, the Board will concede that 
for purposes of analysis under 38 U.S.C.A. § 1154(b), the 
appellant has presented satisfactory lay evidence that the 
veteran was exposed to extreme cold in service and that this 
evidence is consistent with the circumstances, conditions, or 
hardships of combat service in Korea.  However, the 
presumption afforded under 38 U.S.C.A. § 1154(b) addresses 
only the question of whether a particular disease or injury 
occurred in service; that is, what happened then, and does 
not address the question of either current disability or its 
connection to service, both of which generally require 
competent medical evidence.  Thus, this provision does not 
presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Wade v. West, 11 Vet. App. 302 
(1998); Velez v. West, 11 Vet. App. 148 (1998); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).

Thus, while it may be conceded that the veteran was exposed 
to extreme cold during active duty combat, the connection (if 
any) between this exposure to his fatal acute myocardial 
infarction must still be established.

The veteran's service medical records do not reflect 
complaints of or treatment for any cardiac symptoms or 
conditions.  At a June 1952 VA examination (conducted within 
one year of his discharge in September 1951), no heart 
abnormalities were found and he had a blood pressure of 130 
systolic over 80 diastolic.  A chest x-ray was negative.  

By a June 1952 rating decision, the RO granted service 
connection for a healed fracture of the right mandible, and 
assigned a noncompensable rating for this disability.    

During a July 1966 VA examination, the veteran reported 
having a history of blackouts and dizziness since 1961, and 
said that his heart speeded up some when he had blacked out.  
He also complaints of a little sharp needle-like pain in his 
left anterior chest which came on with exertions and when he 
got "hot".  The pain did not radiate into his arms.  
Examination failed to reveal any significant evidence of 
heart disease, however.  

The veteran was hospitalized at a VA facility in February 
1990 for dizziness secondary to vestibular peripheral origin 
and coronary artery disease with angina and old myocardial 
infarction.  

In a December 1990 written statement, the veteran asserted 
that he had heart attacks which he believed were brought on 
by worry and anxiety caused by his memories of war-time 
service in Korea.  

The veteran was hospitalized at VA facilities from February 
1990 to March 1990, and from February 1991 to March 1991, as 
well as in January 1992 and December 1992.  Following an 
August 1993 VA general medical examination, the veteran was 
diagnosed as having, in pertinent part, PTSD, coronary artery 
disease, hypertensive cardiovascular disease, prior mandible 
fracture, and prior frostbite of the ears during the Korean 
War.  He was hospitalized again in VA facilities in April 
1995 and June 1995.  During all of his hospitalizations, the 
veteran's history of hypertension, coronary artery disease, 
and multiple myocardial infarctions was noted.  VA records 
also reflect that he sought outpatient treatment between 1991 
and 1996 for various cardiac-related and psychiatric 
symptoms.  

In his December 1990 written statement, the veteran asserted 
that his heart attacks had been brought on by worry and 
anxiety caused by his memories of combat in Korea.  By a May 
1991 rating decision, the RO granted service connection for 
PTSD and assigned a 10 percent rating, effective from October 
29, 1990.  By a February 1994 rating decision, the RO added 
major depression to the veteran's service-connected PTSD and 
increased the rating for this psychiatric disability to 100 
percent, effective from October 29, 1990.  

Unfortunately, the veteran died on July [redacted], 1996, at a 
private medical facility.  His certificate of death indicates 
that the cause of death was cardiorespiratory arrest due to 
probable acute myocardial infarction.  No autopsy was 
performed.  

The appellant filed her claim for service connection for the 
cause of the veteran's death in January 1997.  In February 
2001, the Board remanded the claim, in part so that the RO 
could attempt to obtain the veteran's terminal 
hospitalization records (from the private facility indicated 
on the certificate of death).  The RO asked for the 
appellant's assistance in obtaining these records in a March 
2001 letter, but she did not respond.  While VA has a duty to 
assist the appellant in the development of her claim, that 
duty is not "a one-way street."  If a claimant wishes help, 
she cannot passively wait for it.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. 
App. 406 (1991).  

The medical record in this case is devoid of clinical 
evidence (including findings of an etiological or causal 
relationship) demonstrating that the veteran's fatal acute 
myocardial infraction was related in any manner to his period 
of active duty (including exposure to cold in Korea) or to 
his service-connected psychiatric or mandible disabilities.  
While VA might have sought an expert opinion from a health 
care professional concerning the etiology of the cause of the 
veteran's death, it would be futile to do so without the 
veteran's terminal hospitalization records.  

Moreover, the appellant does not have the requisite training 
or expertise that would render her competent to express 
medical opinions or findings; accordingly, her specific 
contention that the veteran's fatal myocardial infarction was 
related to cold exposure in service is no more than 
unsubstantiated conjecture that, in the absence of supporting 
medical evidence, is of no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection of the cause of the veteran's death and 
the benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107 (West 2002).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As the appellant filed a formal claim for service connection 
for cause of the veteran's death in January 1997, there is no 
issue as to provision of a claims form or instructions in 
this case.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).  

VA must provide the appellant and her representative notice 
of required information and evidence not previously provided 
that is necessary to substantiate the claim for service 
connection.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The appellant was sent notice of a rating 
decision in January 1997, a development letter in June 1998, 
notice of a rating decision in October 1998, a statement of 
the case in May 1999, a Board remand in February 2001, a 
development letter in March 2001, and a supplemental 
statement of the case in November 2002.  These documents 
together listed the evidence considered, the legal criteria 
for determining whether service connection for cause of the 
veteran's death could be granted, and the analysis of the 
facts as applied to those criteria, thereby informing the 
appellant of the information and evidence necessary to 
substantiate her claim.

The Board is also satisfied that, especially by its letter of 
March 2001, VA has specifically set out "which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant."  38 C.F.R. 
§ 3.159(b)(1) (2002).  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the appellant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  In this case, the RO has obtained 
the veteran's service records (including service medical 
records), as well as numerous VA treatment and 
hospitalization records.  As detailed above, VA attempted (in 
a March 2001 letter) to get the claimant's assistance in 
obtaining the veteran's private terminal hospitalization 
records, but she failed to respond.  Neither the appellant 
nor her representative have identified any outstanding 
medical records to be obtained.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002) [emphasis added].  A medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316, and 3.317, manifesting during an 
applicable presumptive period provided the claimant as the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2002).  

As detailed in the discussion above, there is no medical 
evidence which reflects a connection between the veteran's 
service-connected psychiatric or mandible disabilities and 
his death from acute myocardial infarction, or between his 
exposure to cold during combat and his death from acute 
myocardial infarction, nor does the claims file contain any 
medical records which reflect any complaints, treatment, or 
diagnoses related to any cardiac conditions (including 
hypertension) in service or within a year after discharge.  
Because the evidence of record in this case does not satisfy 
subparagraph (C) of 38 C.F.R. § 3.159(c)(4), and because the 
appellant has failed to assist the RO in obtaining the 
veteran's terminal hospitalization records, the Board finds 
that VA has no duty to seek a medical opinion in this case. 

The applicable requirements of the VCAA have been 
substantially met by the RO (which discussed the VCAA in its 
November 2002 supplemental statement of the case) and there 
are no areas in which further development may be fruitful.  
There would be no possible benefit to remanding this case to 
the RO, or to otherwise conduct any other development.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

